Citation Nr: 0824067	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-09 337 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.  

In January 2007 the Board remanded the issue on appeal for 
further development.  That development was completed and the 
case was returned to the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's hypertension was not noted at the time of 
the examination, acceptance, and enrollment in service.

3.  Clear and unmistakable evidence establishes that the 
veteran's hypertension pre-existed his military service.  

4.  Clear and unmistakable evidence establishes that the 
veteran's hypertension was not aggravated by his military 
service.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension clearly and unmistakably 
existed prior to his entry into active military service in 
May 1967, and the presumption of soundness at induction in 
May 1967 is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.306(b) (2007).

2.  The veteran's preexisting hypertension clearly and 
unmistakably was not aggravated by active service from May to 
June 1967.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the November 2004 rating decision on appeal.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The June 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  This amendment applies to all 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  
The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
In August 2006 a Veterans Health Administration (VHA) medical 
opinion was issued. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board proceeding, at this 
juncture, with an appellate decision on the claim for service 
connection for hypertension. 

II. Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

The veteran asserts that he is entitled to service connection 
for hypertension because he had hypertension in service and 
currently has hypertension.  Through his representative, he 
contends that he should be presumed sound upon entry into 
service because hypertension was not noted at service 
entrance, and contends that the evidence does not clearly and 
unmistakably demonstrate hypertension before service and that 
hypertension was not aggravated by service.  In his 
substantive appeal, the veteran wrote that service connection 
should be granted because he had hypertension in service, but 
does not include any assertion that the veteran did not have 
hypertension prior to service entrance.

The Board notes that hypertension was not "noted" at 
service entrance.  The veteran's enlistment physical 
examination, conducted in November 1966, reflects notation of 
clinical findings of systolic/diastolic blood pressure 
readings of 138/88, although there was no diagnosis of 
hypertension rendered at the time of the service entrance 
examination.  Because hypertension was not "noted" at the 
time of service entrance in May 1967, the veteran is entitled 
to the presumption of sound condition.  38 U.S.C.A. § 1111.

However, after a review of all the evidence of record, the 
Board finds that the presumption of sound condition is 
rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's hypertension pre-existed this 
period of active duty service from May to June 1967.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  Service treatment 
records reflect that the veteran began his military service 
on May 24, 1967.  Two days into his service he was seen for 
high blood pressure, he stated that he had no prior knowledge 
of high blood pressure.  A few days later, on May 31, 1967, 
he had repeated blood pressure readings done and they ranged 
from 160/90, 145/ 78, 170/100, 170/90, and 160/90.  The 
diagnosis was hypertension.  A June 1, 1967 treatment entry 
reflects a diagnosis of hypertension.  

A June 7, 1967 Medical Board Report reflects a review of the 
service treatment records, including the history reported by 
the veteran at various times that include pre-service 
symptoms, review of clinical findings that include blood 
pressure readings, and the recommendation that the veteran be 
released from active duty because they found him medically 
unfit for service due to hypertension.  The Medical Board's 
decision and opinion was that the veteran's diagnosed 
disability of hypertension existed prior to entry into 
military service and was not incurred in or aggravated by the 
period of active military service.  The Board notes that the 
veteran served 17 days of military service. 

An August 2006 VHA cardiologist opinion stated that on the 
basis of the veteran's history and blood pressure readings 
alone, it is clear and unmistakable that he had had 
hypertension at enlistment, which was confirmed by discovery 
of his condition two days after entering service and on 
arrival at basic training.  As bases for the opinion, the VA 
cardiologist wrote that it was highly unlikely that the 
veteran developed hypertension during his first two days of 
service, that hypertension presents without symptoms in many 
individuals, and that it was more likely that the condition 
pre-existed service entrance.  

The Board also finds that clear and unmistakable evidence 
establishes that the veteran's pre-existing hypertension was 
not aggravated by his military service.  On the question of 
whether there was any increase in severity of preexisting 
hypertension during service, there is no competent medical 
evidence of worsening during service.  Service treatment 
records show that even at the service entrance examination 
the veteran had elevated blood pressure readings.  Subsequent 
blood pressure readings were not shown to be higher than at 
service entrance.  In addition, there is no evidence of 
worsening of preexisting hypertension in service.  With 
regard to the veteran's general assertion that, because he 
experienced hypertension in service, he feels service 
connection should be granted, the Court has held that even 
temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  See 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

On the question of aggravation in service, a June 1, 1967 
service treatment entry reflects the opinion that the 
hypertension was not aggravated by service.  The June 7, 1967 
Medical Board Report reflects the opinion that the veteran's 
diagnosed pre-existing disability of hypertension was not 
incurred in or aggravated by the period of active military 
service.   The August 2006 VHA cardiologist's opinion was 
also that it was highly unlikely that the 17 days of service 
aggravated the veteran's hypertension.  The VA cardiologist 
noted that the veteran's blood pressure readings at the 
arrival of basic training were 170/86 and that none of the 
subsequent readings significantly exceeded that level; 
therefore, it was clear that the veteran's hypertension did 
not progress any further or worsen during service.  He also 
stated as a basis for the opinion that the fluctuation in the 
veteran's blood pressure recordings may be attributable to 
the normal clinical cause of untreated hypertension.  The VA 
cardiologist also stated that it was his opinion that it was 
highly improbable that 17 days of service resulted in 
permanent aggravation of the veteran's hypertension.  He 
concluded that it was more likely then not that the veteran's 
current condition represented the natural history of 
hypertension impacted by other disease modifiers acting 
together over many years (which includes many post-service 
years).  The Board notes that the findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   

The August 2006 VHA opinion stated that the veteran's 
hypertension was found two days into military service and 
that he was immediately put on a medical hold.  In addition, 
the veteran's blood pressure readings never went above his 
preliminary blood pressure reading.  Therefore, the Board 
finds that this establishes by clear and unmistakable 
evidence that the veteran's hypertension was not aggravated 
by his military service.  

On the questions of whether hypertension preexisted service 
or was aggravated by service, there is no competent medical 
opinion evidence of record that weighs in the veteran's 
favor.  The private treatment records the veteran submitted 
show a current diagnosis and treatment for diagnosed 
hypertension, but do not even include a history regarding 
symptoms or onset of hypertension.  Current disability of 
hypertension has been established and is not at issue.  The 
veteran and his representative disagree with the denial of 
service connection and the 2006 VA medical opinion, but there 
is no favorable medical opinion evidence of record for the 
Board to weigh against such in-service Medical Board opinion 
or 2006 VA medical opinion on the questions of pre-existence 
or aggravation of hypertension.  

The Board has noted and considered the representative's 
contentions pertaining to the language used by the VA 
examiner in rendering his opinions regarding the questions of 
the preexistence of hypertension and aggravation of 
hypertension in service.  Because the proper legal standard 
in this case is whether there is clear and unmistakable 
evidence that hypertension preexisted service or was 
aggravated by service, it was proper to phrase the questions 
to the VA examiner in terms that would elicit from the 
examiner the strength of the opinions requested.  The Board 
finds that the questions were not unduly suggestive to the 
examiner, and did not call for any specific opinion.  The 
questions posed to the VA examiner only tracked the relevant 
legal questions in this case - the higher clear and 
unmistakable evidence standard that the veteran's 
representative urges to be applied in this case - and  were 
actually stated in terms more favorable to the veteran, as a 
higher standard of medical certainty had to be met before the 
examiner was able to render an opinion on the preexisting or 
aggravation question that was unfavorable to the veteran.  
Moreover, the opinions provided by the VA examiner reflect 
that the examiner did not feel constrained to express 
opinions only using the legal standard language.  The 
examiner also expressed his opinions in terms of "highly 
unlikely," "more likely," "possibility," "clear," "may 
be," "highly improbable," and "more likely than not."  
The VA examiner's reasons provided to support the opinion 
also reflect a thorough review and consideration of the 
relevant medical facts in this case, and that the examiner's 
opinions were adequately supported by reasons based in 
medical fact, and that the VA examiner was not bound by the 
phrasing of the question posed. 

In addition, the Board is the adjudicator in this case, and 
has weighed, but is not bound by, the exact phrases the VA 
examiner used to express the opinions rendered.  The Board 
has considered this VA examiner's opinion along with all the 
other evidence of record, including in-service clinical and 
Medical Board findings and opinions, in reaching its legal 
conclusions as to whether clear and unmistakable evidence 
demonstrates preexisting hypertension that clearly and 
unmistakably was not aggravated in service. 

With regard to the representative's assertion that the 
Medical Board opinion was based entirely on the history 
presented by the veteran, the claims file reflects that the 
diagnosis and opinions were in fact based on history, in-
service clinical findings that included multiple blood 
pressure readings, in-service medical evidence regarding when 
the symptoms manifested, and in-service diagnosis.  The 
history presented by the veteran to the in-service examiners 
for both treatment purposes and for review for fitness for 
duty purposes were oral histories, not signed statements by 
the veteran to which the regulatory prohibition of 38 C.F.R. 
§ 3.304(b)(3) (2007) against considering signed statements 
pertains.  The Medical Board statement was not a statement 
signed by the veteran, but a report signed by the members, 
including a doctor, of the Medical Board.  The veteran had 
the option to respond, and his signature simply indicates 
that he chose not to respond.  This was not a statement 
against his interest, and no weight has been assigned to the 
fact he chose not to rebut the Medical Board findings.  It is 
in fact the other data in this case - the clinical findings 
and opinion and the Medical Board findings and opinion - that 
establish the facts of preexistence and non-aggravation of 
hypertension in service, and not a signed statement against 
the veteran's interest.

For these reasons, the Board finds that the presumption of 
sound condition of hypertension at service entrance is 
rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's hypertension preexisted active 
duty service in May 1967 and was not aggravated during 
service from May to June 1967.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303.   As the standard is clear and unmistakable evidence 
to rebut the presumption of sound condition at service 
entrance, the rule of resolving reasonable doubt in the 
veteran's favor is not applicable in this case.  


ORDER

Service connection for hypertension is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


